10/17/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE
                               Assigned on Briefs August 23, 2022

                STEVEN JEFFREY PIKE v. STATE OF TENNESSEE

                      Appeal from the Criminal Court for Knox County
                             No. 112096 Kyle A. Hixson, Judge
                         ___________________________________

                                 No. E2021-01055-CCA-R3-PC
                            ___________________________________

The Petitioner, Steven Jeffrey Pike, appeals the Knox County Criminal Court’s denial of
his post-conviction petition, wherein he challenged his conviction for first degree
premeditated murder. On appeal, the Petitioner argues that (1) trial counsel provided
ineffective assistance in failing to impeach a witness for the State with the witness’s prior
statement to police; (2) appellate counsel provided ineffective assistance in failing to raise
on appeal the trial court’s limitation of defense expert’s testimony; (3) appellate counsel
provided ineffective assistance in failing to raise on appeal that the Petitioner’s involuntary
statements constituted a due process violation not subject to harmless error analysis; and
(4) the multiple errors committed by trial counsel and appellate counsel constituted
prejudicial error in the aggregate.1 After review, we affirm the denial of post-conviction
relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Gerald L. Gulley, Jr., Knoxville, Tennessee, for the Appellant, Steven Jeffrey Pike.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Charme P. Allen, District Attorney General; and Leslie Nassios,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                                OPINION

      This case concerns the January 15, 2011 killing of the victim, Angelo Gradillas,
who was beaten to death at the home of Alma Pike, the Petitioner’s grandmother. State v.
Steven Jeffrey Pike, No. 2015-02357-CCA-R3-CD, 2017 WL 363283, at *1 (Tenn. Crim.
       1
           We have reordered the issues on appeal for clarity.
App. Jan. 25, 2017), perm. app. denied (Tenn. Apr. 12, 2017). Shortly thereafter, the
Petitioner was charged with first degree premediated murder. Id. A thorough summary of
the proof presented at the Petitioner’s trial can be found in this court’s opinion on direct
appeal. Id. at *1-14.

       At trial, the Petitioner was convicted by a Knox County jury of first degree
premeditated murder and received a sentence of life imprisonment. Id. at *15. The
Petitioner appealed, arguing that the evidence was insufficient to support his conviction
and that the trial court erred in denying the motion to suppress his statements to law
enforcement. Id. at *15-23. On direct appeal, this court affirmed the Petitioner’s
convictions, and the Tennessee Supreme Court denied his application for permission to
appeal. Id. at *23.

        Thereafter, the Petitioner filed a timely pro se petition for post-conviction relief.
Following the appointment of counsel, the Petitioner filed an amended post-conviction
petition, alleging in pertinent part that trial counsel was ineffective in failing to impeach
Joseph Merrell adequately with the statement Merrell gave to law enforcement; that
appellate counsel was ineffective in failing to raise as an issue on appeal the
exclusion/limitation of testimony by Dr. James Murray regarding the Petitioner’s
“blackouts” related to his alcohol consumption; that appellate counsel was ineffective in
failing to raise as an issue on appeal that the Petitioner’s involuntary statements constituted
a due process violation not subject to harmless error analysis; and, finally, that trial counsel
was ineffective in failing to raise an issue in the motion for new trial that the Petitioner
should have been granted relief due to cumulative error and that appellate counsel was
ineffective in failing to raise as an issue on appeal that the Petitioner should have been
granted relief due to cumulative error.

        At the post-conviction hearing, the Petitioner testified that appellate counsel did not
adequately impeach the State’s witness, Joseph Merrell, with Merrell’s allegedly
inconsistent statement that he made to the homicide detectives. He asserted that the State’s
pretrial discovery included this statement by Merrell, wherein Merrell told the detectives
that he left the Petitioner’s grandmother’s home because he was tired and ready to leave,
and when the victim refused to leave with him, Merrell left the home. However, at trial,
he claimed Merrell testified that the Petitioner told Merrell “he had to leave” and that the
Petitioner “wasn’t allowing [Merrell] to speak to the victim,” which was inconsistent with
Merrell’s prior statement to law enforcement. The Petitioner asserted that although
Merrell’s testimony was different from his prior statement to the detectives, trial counsel
never cross-examined or impeached Merrell regarding this discrepancy. He also stated that
Merrell’s testimony at trial was “later used by the appellate court to uphold [his]
conviction.”

                                             -2-
         The Petitioner also asserted that after appellate counsel was appointed, he never
spoke with him about what issues should be included in the motion for new trial. He also
said that appellate counsel never sent him a copy of the motion for new trial before it was
heard by the trial court. However, the Petitioner acknowledged that his grandmother sent
him a copy of the motion for new trial right after this motion had been denied by the court.
He asserted that upon reviewing the motion for new trial, he believed that appellate counsel
should have included issues regarding the trial court’s limitation of Dr. Murray’s expert
testimony and cumulative error. The Petitioner explained that cumulative error should
have been included in the motion for new trial because there were “so many small things
that happened that in and of [them]sel[ves], it probably wasn’t enough, but when you take
a good look at the whole picture, there w[ere] just so many mishaps and things that didn’t
go . . . right.”

        The Petitioner claimed that appellate counsel never discussed the issues that needed
to be raised on appeal and never told him at any point prior to filing his appellate brief what
issues that he planned to raise. He claimed that appellate counsel never sent him a copy of
his appeal brief. The Petitioner acknowledged that the only two issues raised on appeal
were that his Miranda rights had been violated when he gave his statements to law
enforcement and that there was insufficient evidence of premeditation to sustain his
conviction.

       The Petitioner asserted that no issue regarding the limitation of Dr. Murray’s
testimony was raised on appeal, even though he believed Dr. Murray’s testimony was
relevant to his “only form of defense.” He explained that Dr. Murray was a psychologist
who performed several tests on him and to whom he disclosed his “history with alcohol
and drugs.” He claimed that if the trial court would have allowed it, Dr. Murray would
have testified that “certain brain functions are limited or are not present when someone’s
brain is under that much alcohol and drugs.”

       The Petitioner claimed trial counsel started to object to some of the photographs
from the crime scene and the autopsy and then “withdrew the objection and pretty much
gave up.” He felt that trial counsel should have pursued this issue because “a lot of the
photos were just unnecessarily gruesome and . . . would . . . prejudice me with the jury[.]”
He asserted that there were “a lot” photographs depicting the victim’s “head bashed in[,]”
which were particularly prejudicial, and he claimed that some of these photographs made
the jurors cry. The Petitioner also noted that there was testimony from a medical expert
describing the injuries to the victim, which also made admission of the photographs
unnecessary.

       The Petitioner acknowledged that appellate counsel “did a fairly good job of . . .
arguing the whole Miranda issue.” He noted that the Court of Criminal Appeals concluded
                                             -3-
that his Miranda rights had been violated but that it was “harmless error.” He added that
the court specifically concluded that the Miranda violation was a “non-structural
constitutional violation, which deemed it available for . . . harmless error analysis.” The
Petitioner asserted that appellate counsel should have argued that when the officers violated
his Miranda rights, they also violated his due process rights and that “since [appellate
counsel] left the due process [argument] out, maybe that’s why [the appellate court] called
it a non-structural constitutional violation” subject to harmless error analysis.

       On cross-examination, the Petitioner acknowledged that the Court of Criminal
Appeals held that even though there was a problem with his statement, there was
overwhelming evidence of his guilt. He agreed that the court found that even if his
statement had been suppressed, he made a 9-1-1 call wherein he admitted to killing the
victim. He also acknowledged making an earlier 9-1-1 call, wherein he reported that the
victim had hit him, that he had argued with the victim, and that he had threatened to kill
the victim. The Petitioner said the court also stated that there were at least three witnesses,
Mr. Merrell, Mr. Kuzne, and Mr. Wallace, who testified at trial that the Petitioner and the
victim had fought before they arrived at the Petitioner’s grandmother’s home. The
Petitioner acknowledged that the court also found that these witnesses testified that the
Petitioner had been calm about the previous fight with the victim, had urged them to leave,
had encouraged the victim to stay at his home, and had stated that he would not fight with
the victim anymore, which was why the witnesses felt comfortable leaving the home.

         Despite these admissions, the Petitioner claimed that the Court of Criminal Appeals
“didn’t have the whole story” and only had “what was said at trial.” He claimed “the jury
. . . didn’t hear [that State’s witnesses’] stories had changed.” The Petitioner asserted that
the day after the murder, the witnesses said that they “were tired” and “were ready to go
home” and that after they “asked the victim if . . . he was going with them . . . , they left.”
When asked whether the witnesses’ testified similarly at trial, the Petitioner replied, “No,
their testimony at trial was that . . . I made them leave, that I was wanting them to leave,
and I wouldn’t let them speak to the victim and [that I was] urging them to leave, that
everything was going to be all right.” When he was asked whether witnesses sometimes
elaborated on statements they have given, the Petitioner asserted that these witnesses
“didn’t elaborate” on their statements, they “changed” them. The Petitioner later
acknowledged that Joseph Merrell was the only witness who changed his story at trial.
When the State asked the Petitioner whether he was arguing that if trial counsel had cross-
examined Merrell with Merrell’s prior statement to detectives, then it would have made a
difference in the verdict in his case, the Petitioner said, “Maybe not just that singular issue.”
The Petitioner reiterated that Merrell’s story changed to show that the Petitioner was
“trying to form some type of plan [to kill the victim]” by “trying to get them to leave and
keep the victim there[.]” When the State suggested that Merrell just added information to
his original statement to police, the Petitioner disagreed, stating that Merrell’s “story
                                              -4-
completely changed” because his prior statement had not contained any information “of
that nature.”

        The Petitioner begrudgingly acknowledged that his defense at trial was that he was
so intoxicated that he was not capable of forming premeditation. He also admitted that
trial counsel cross-examined the witnesses and tried to get them to admit that they all had
consumed a lot of alcohol that evening. He also agreed that trial counsel had the witnesses
acknowledge that the victim had been drinking that night and that the victim had assaulted
the Petitioner earlier that night. When asked whether trial counsel had made a decision to
focus on the facts the witnesses could testify to that were favorable to him, the Petitioner
responded, “[Trial counsel] was trying his best to shoot from the hip” and “literally knew
nothing of the case” and “was just using what was being said in the moment and going with
that.” When the State asked if the Petitioner was trying to read trial counsel’s mind, the
Petitioner acknowledged that he “probably” was. The Petitioner then asked whether trial
counsel was “here today” so he could “ask him,” and the State said that trial counsel was
not present for the hearing. The Petitioner admitted that he never informed the trial court
that he believed he was not getting adequate representation. He claimed that he “wasn’t
aware until about a day, a full day into trial” that trial counsel was ill-prepared and that was
when trial counsel repeatedly called the victim by the wrong name. Although the Petitioner
acknowledged that the victim’s last name, Gradillas, was unusual and difficult to
pronounce, he claimed that trial counsel “didn’t misspeak the victim’s name . . . he didn’t
know the victim’s name.” The Petitioner acknowledged that he had declined a plea deal
to enter a guilty plea to second degree murder, although he now wished he had accepted
that offer.

       The Petitioner acknowledged that Dr. Mileusnic-Polchan testified at trial that the
victim had suffered catastrophic injuries to his head, that the victim had at least forty-five
different wounds to his skull and face, and that the victim had defensive wounds on his
hands. The Petitioner also admitted that the crime scene technicians found the victim, who
was wearing only his underwear, wrapped up in a comforter “[a]s if asleep” and that he
had thrown a bunch of things on top of the victim’s body after the killing. He agreed that
the State’s argument at trial was that the crime scene looked staged because the china
cabinet and the television were not damaged; however, he claimed his grandmother had to
pay thousands of dollars to fix the mess that was made. The Petitioner asserted that the
Court of Criminal Appeals heard his suppression issue and found that although there was
an issue with his statement, there was overwhelming evidence of his guilt. However, the
Petitioner asserted that if he had been represented by a competent attorney, the
“overwhelming” evidence of his guilt could have been challenged at the proper time. When
the State asked him how impeachment of Merrell with his prior statement would have
changed the evidence regarding the crime scene and the victim’s body, the Petitioner

                                             -5-
asserted that “Merrell’s statement was used as overwhelming evidence to uphold [his]
conviction[.]”

       The Petitioner asserted that appellate counsel was ineffective in failing to raise on
appeal the trial court’s limitation of Dr. Murray’s testimony, the due process issue
associated with the Miranda violation, and the “cumulative error of everything.” He
admitted that there were several witnesses who testified against him at trial and that he
made several phone calls to 9-1-1 before the homicide, although he claimed he did so
because the victim assaulted him. He also acknowledged that he talked to officers before
he contacted law enforcement to tell them that he killed the victim. The Petitioner agreed
that there were a lot of people who saw him and interacted with him on the night of the
victim’s murder.

       On redirect examination, the Petitioner asserted that Merrell’s testimony at trial
provided evidence from which the jury could infer the Petitioner’s intent. He claimed that
if Merrell’s credibility had been challenged at trial, then it might have changed the jury’s
verdict. Merrell’s statement to law enforcement and portions of the trial transcript related
to whether Dr. Murray would be allowed to testify were admitted as exhibits during the
hearing. The Petitioner acknowledged that appellate counsel raised the Miranda issue on
appeal, and the appellate court agreed there was a Miranda violation but concluded that it
was a non-structural constitutional error. However, he asserted that appellate counsel
should have raised other issues on appeal, including the trial court’s decision not to allow
the jury to hear Dr. Murray’s testimony, that appellate counsel failed to raise.

       The State called appellate counsel to testify at the post-conviction hearing.
Appellate counsel stated that he represented the Petitioner at the motion for new trial and
on appeal to the Court of Criminal Appeals. He stated that when he was appointed to
represent the Petitioner, trial counsel’s co-counsel had already filed a motion for new trial,
and he reviewed this motion and the transcript from trial and then talked to co-counsel
about the Petitioner’s case. Appellate counsel said that “early in the process” he sent the
Petitioner a letter and explained the issues in the case, several of which the Petitioner was
aware, perhaps because he had received a copy of the motion for new trial. Appellate
counsel also discussed the Petitioner’s case with his grandmother in person and provided
his grandmother with printed transcripts of the trial that she had requested. He noted that
the Petitioner’s grandmother was “very active, very interested in the [Petitioner’s] case”
and “desperately wanted to be kept up-to-date,” so he “met with her for quite a while in
person” and “talked about the case.”

      Appellate counsel said that he continued to review the trial transcripts and
considered the legal issues raised in the previously filed motion for new trial. He also
reviewed Dr. Murray’s report that he received from the Petitioner’s previous attorney.
                                            -6-
Appellate counsel acknowledged that he never discussed the Petitioner’s case with trial
counsel. He noted that trial counsel “had a lot of resources with his firm and would deploy
those resources at trial” and had “a lot of people involved in preparing a . . . trial defense.”
Appellate counsel said that he ultimately “ended up relying on the issues [co-counsel] had
identified” in the motion for new trial. He acknowledged that he argued some issues at the
motion for new trial hearing that he did not raise on appeal.

         Appellate counsel said that Dr. Murray’s testimony on the issue of premeditation
“would clearly not have been admissible at trial.” He also asserted that it would have been
difficult to raise the issue regarding the trial court’s limitation of Dr. Murray’s testimony
on appeal because he did not believe “there was a pretrial hearing where Dr. Murray
actually testified.” He said that the only indicator of what Dr. Murray’s testimony would
be were the conclusions Dr. Murray made in his report and he “didn’t know what [Dr.
Murray’s] testimony would have actually been to the jury.” Appellate counsel said that
Dr. Murray, in his report, never opined that the Petitioner had a mental disease or defect
that made him incapable of forming premeditation and that pursuant to Tennessee law at
that time, Dr. Murray “would not have been able to testify [at trial] on the question of
premeditation.” Appellate counsel noted that the trial court actually ruled that it would
allow Dr. Murray to testify “regarding the effects of intoxication but not about
premeditation[,]” which meant that although the trial court limited Dr. Murray’s testimony,
it did not completely exclude it. He said that after the trial court made its ruling, “the
defense did not elect to call Dr. Murray at trial,” which meant that he was not a witness at
trial, although he could have been. Appellate counsel asserted that there was no way for
him to argue on appeal that the trial court’s ruling was wrong, given the conclusions Dr.
Murray made in his report and the state of Tennessee law on that issue.

        Appellate counsel said that trial counsel’s defense at trial was that there was no
premeditation and that the Petitioner committed a “sudden, spontaneous crime of passion.”
He said that some of the crime scene photographs and even the autopsy photographs were
“at least not inconsistent” with the theory that the Petitioner committed the crime in a state
of passion. He said that if the defense had called Dr. Murray, he could have testified about
“the general effects of intoxication” but would have been subject to cross-examination by
the State “about the effects of intoxication on . . . a person’s judgment and actions.”

       Appellate counsel said he did argue “in the brief . . . that [the Petitioner] had a due
process right to remain silent[] and that the police violated those rights in obtaining some
of those statements from him.” He said the Court of Criminal Appeals “agreed that [the
Petitioner’s] due process rights were violated” but ultimately concluded that it was
“harmless error under the facts of this case” because of the overwhelming evidence of the
Petitioner’s guilt.

                                             -7-
       On cross-examination, when asked if he recalled specifically raising an issue related
to the suppression hearing regarding the violation of the Petitioner’s due process rights,
appellate counsel replied,

               I did in my brief raise and argue that [the Petitioner’s] constitutional
       rights to due process—his constitutional rights to remain silent were violated
       by the police and that . . . his statement was not voluntary. The whole reason
       that it matters as to whether his statement was voluntary or not, are his due
       process constitutional rights to remain silent, and that’s part of what Miranda
       is, and I argued . . . some cases that have to do with . . . whether a statement
       is voluntary or not and when [a suspect] can be questioned after he’s told the
       police he doesn’t want to talk to them.

When asked if he would agree that the Court of Criminal Appeals did not frame its response
in terms of a due process violation, appellate counsel said,

       I don’t know how many times they . . . specifically said . . . due process, but
       they referred to [the Petitioner’s] Miranda rights and . . . his right to be
       advised that he has the right to remain silent and also his . . . actual right to
       remain silent which . . . essentially are due process rights.

              ....

              . . . [T]hey may not have used the phrase due process. What they were
       talking about were his due process rights to remain silent[,] and they
       concluded that those were violated, just that ultimately it was harmless error.

       Appellate counsel asserted that there were “some photos . . . the State elected not to
use” and there were “some photos that the defense did not object to, and I don’t recall
whether the [c]ourt actually ruled against the State in telling the State that it was not going
to allow certain specific photos that the State wanted to use.” He added that he did not
believe he could “determine from the transcript . . . which specific photos . . . the trial court
ruled on” although he thought that the transcript would show “whether the trial court
actually excluded any . . . particular photos or not based on what the trial court said in the
transcript.”

       When he was asked about the basis for the trial court’s limitation of Dr. Murray’s
testimony, appellate counsel said that the trial court followed Tennessee law, which stated
that unless Dr. Murray concluded that the Petitioner had a mental disease or defect that
made him incapable of forming premeditation, Dr. Murray’s testimony on premeditation
would not be relevant and therefore not admissible at trial. Appellate counsel said that part
                                              -8-
of what the defense wanted to ask Dr. Murray about was whether the Petitioner had alcohol-
induced dementia. He noted that if Dr. Murray talked about the Petitioner having cognitive
limitations in executive functioning in his report, then there was a “difference in concluding
that [the Petitioner had] cognitive limitations and in concluding that [the Petitioner] was
incapable of forming premeditation.” He reiterated that the law in effect said that expert
testimony that a defendant’s cognitive limitations just “impacted his ability or reduced his
ability to form premeditation” would not be admissible.

      Following the hearing, the post-conviction court entered an order denying relief.
Thereafter, the Petitioner filed a timely notice of appeal.

                                        ANALYSIS

        On appeal, the Petitioner argues that trial counsel provided ineffective assistance in
failing to impeach Joseph Merrell with Merrell’s prior inconsistent statement; that appellate
counsel provided ineffective assistance in failing to raise on appeal the trial court’s
limitation/exclusion of Dr. Murray’s testimony; that appellate counsel provided ineffective
assistance in failing to raise on appeal that the Petitioner’s illegally obtained statements
constituted a due process violation not subject to harmless error analysis; and that the
multiple errors committed by trial counsel and appellate counsel constituted prejudicial
error in the aggregate. In response, the State argues that the post-conviction court properly
denied relief. We agree with the State.

        A claim for post-conviction relief based on alleged ineffective assistance of counsel
presents mixed questions of law and fact. Mobley v. State, 397 S.W.3d 70, 80 (Tenn. 2013)
(citing Calvert v. State, 342 S.W.3d 477, 485 (Tenn. 2011)). A post-conviction court’s
findings of fact are conclusive on appeal unless the evidence in the record preponderates
against them. Calvert, 342 S.W.3d at 485 (citing Grindstaff v. State, 297 S.W.3d 208, 216
(Tenn. 2009); State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999)). “Accordingly, we
generally defer to a post-conviction court’s findings with respect to witness credibility, the
weight and value of witness testimony, and the resolution of factual issues presented by
the evidence.” Mobley, 397 S.W.3d at 80 (citing Momon v. State, 18 S.W.3d 152, 156
(Tenn. 1999)). However, we review a post-conviction court’s application of the law to its
factual findings de novo without a presumption of correctness. Id. (citing Grindstaff, 297
S.W.3d at 216; Finch v. State, 226 S.W.3d 307, 315 (Tenn. 2007); Vaughn v. State, 202
S.W.3d 106, 115 (Tenn. 2006)).

        The right to effective assistance of counsel is protected by both the United States
Constitution and the Tennessee Constitution. U.S. Const. amend. VI; Tenn. Const. art. I, §
9. In order to prevail on an ineffective assistance of counsel claim, the petitioner must
establish that (1) his lawyer’s performance was deficient and (2) this deficient performance
                                            -9-
prejudiced the defense. Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996); Strickland v.
Washington, 466 U.S. 668, 687 (1984). A petitioner successfully demonstrates deficient
performance when the petitioner establishes that his attorney’s conduct fell “below an
objective standard of reasonableness under prevailing professional norms.” Goad, 938
S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936
(Tenn. 1975)). Prejudice arising therefrom is demonstrated once the petitioner establishes
“‘a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient
to undermine confidence in the outcome.’” Id. at 370 (quoting Strickland, 466 U.S. at 694).
“Because a petitioner must establish both prongs of the test, a failure to prove either
deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.” Id.

        In assessing an attorney’s performance, we “must be highly deferential and should
indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Burns, 6 S.W.3d at 462 (citing Strickland, 466 U.S.
at 689). In addition, we must avoid the “distorting effects of hindsight” and must “judge
the reasonableness of counsel’s challenged conduct on the facts of the particular case,
viewed as of the time of counsel’s conduct.” Strickland, 466 U.S. at 689-90. “No particular
set of detailed rules for counsel’s conduct can satisfactorily take account of the variety of
circumstances faced by defense counsel or the range of legitimate decisions regarding how
best to represent a criminal defendant.” Id. at 688-89. However, “‘deference to matters of
strategy and tactical choices applies only if the choices are informed ones based upon
adequate preparation.’” House v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (quoting Goad,
938 S.W.2d at 369).

       I. Impeachment of a State Witness. First, the Petitioner argues that trial counsel
was ineffective in failing to impeach Joseph Merrell at trial with Merrell’s statement to law
enforcement, which the Petitioner claims was a prior inconsistent statement. He contends
that given the critical testimony Merrell provided on the issue of premeditation, it was
“prejudicial for trial counsel to fail to use all of the available ‘tools in the toolbox’ to
discredit the testi[mony] of this essential prosecution witness.” Although the Petitioner
acknowledges that it is difficult to prove prejudice where the proof of guilt is
overwhelming, he asserts that the proof of premeditation, as opposed to proof that he killed
the victim, was not overwhelming. Accordingly, he claims that trial counsel’s failure to
impeach Merrell with his prior inconsistent statement “cannot be anything but prejudicial.”

       In his January 15, 2011 statement to police, Merrell stated that sometime after 3:00
a.m. he and Blake Wallace got a ride to the Petitioner’s grandmother’s home. When they
arrived, the Petitioner and the victim were pulling into driveway of the house around the
same time. Merrell noted that the Petitioner was not wearing a shirt and the Petitioner’s
                                           - 10 -
head was “busted” and “swollen.” The Petitioner said he and the victim “got into it[,]” and
the victim replied, “You did it to yourself, man,” and “Look at my hands, I didn’t even hit
you[.]” Merrell said that he and his friends had gotten separated from the Petitioner and
the victim earlier that night and that he did not know where the Petitioner and the victim
had gone before he saw them back at the Petitioner’s grandmother’s home after 3:00 a.m.
Merrell remembered the Petitioner saying around 4:00 a.m. that the victim beat him up but
it was not a big deal and that if it mattered to him, he would kick everybody out of his
house, but he did not care. Merrell said that he stayed at the Petitioner’s grandmother’s
home for fifteen minutes before leaving. He added that the Petitioner “seemed like he was
. . . fine when [Merrell and Wallace] left” even though the Petitioner was “really drunk.”

        Merrell said Wallace stated that “maybe [the Petitioner] was trying to hit on [the
victim] or something,” which was why the victim hit the Petitioner. However, Merrell said
he did not know what happened between the men and thought Wallace was “just saying
that or whatever.” Merrell asserted that the victim was not gay. He then said, “It’s weird
that [the Petitioner and the victim] got back into it . . . because I didn’t think they were
going to . . . fight or whatever[.]” When Merrell left the home, he thought that the victim
was “going to stay there and . . . get a ride from somebody.” He denied seeing a physical
confrontation between the Petitioner and the victim. Merrell stated that the victim was
awake when he and Wallace told him they were leaving and that the victim “was kind of
wanting to go back with [them],” but Merrell “wasn’t going to take [the victim] all the way
back to Knoxville” so Merrell and Wallace “just ended up leaving.” Merrell guessed that
the victim “was going to have his girlfriend . . . pick him up the next day.”

       At trial, Merrell testified that he and Wallace got a ride to the Petitioner’s
grandmother’s house around 3:30 a.m. on January 15, 2011. He said that he and Wallace
hung out for a little while with the Petitioner, the victim, and Jordan Kuzne. Although
everyone had initially talked about spending the night, Merrell and Wallace decided to not
spend the night there because there was more room at Wallace’s home and they felt more
comfortable there. Before they left, Merrell said that “everybody seemed very normal
except the [Petitioner].” He noted that the Petitioner and the victim had already had a fight
and that the Petitioner had a “big knot on his head” but was “very adamant” about trying
to get Merrell and Wallace to leave.” Merrell also said that the Petitioner was “very
adamant” about the victim staying because the victim already had plans to have his seven-
months pregnant girlfriend to come and pick him up to shop for baby clothes later that day.
He said the Petitioner would not allow the victim to talk to him or Wallace “about why
they got into a fight” and the Petitioner kept saying, “[The victim] busted my head. We’re
friends. It’s no big deal.”

       Merrell said he asked two or three times, “You guys are not going to fight if we
leave?,” and the Petitioner “continued to assure us . . . and continue[d] not to allow [the
                                           - 11 -
victim] to separate to tell us what had happened.” He added that the Petitioner was “just
very cool and collected” and kept “telling us it was okay, [the victim] can stay here, and
was trying to separate us to where we could not talk to [the victim].” Merrell said that “at
the very last moment the victim decided to stay, only because his girlfriend was picking
him up” later that day and she knew where the Petitioner lived but did not know where
Wallace lived. Merrell stated that at that time, the Petitioner did not seem intoxicated to
the point that he was slurring his words and was not stumbling as he walked. He noted that
while the Petitioner was not angry at all, the Petitioner “was very loud and . . . continued
to not want [the victim] to speak[,]” which gave Merrell a “very weird, eerie feeling.”

        At the time, the victim was “trying to hide . . . whatever had happened” because the
Petitioner would not allow him to speak to them, and the victim was “not wanting whatever
happened to be known or clear to [them].” Merrell explained that the victim did not have
a cell phone or a car at that time. He said that although the victim was acting normally
earlier that night, once they got back to the Petitioner’s grandmother’s home at 3:30 a.m.,
the victim, though not angry, was not acting like himself and did not appear “comfortable
at all.” Before Merrell and Wallace left, the victim told them that he was “going straight
to bed.” Merrell denied that the victim was homosexual and said that the victim was “[n]ot
homophobic at all.” On cross-examination, Merrell acknowledged that everyone began
drinking at 9:30 p.m. and that they later smoked some marijuana. He said he was unaware
that the Petitioner had called 9-1-1 earlier that night to report that the victim hit him.

        At the post-conviction hearing, the Petitioner failed to call trial counsel or Joseph
Merrell to testify. The Petitioner testified that trial counsel failed to impeach Joseph
Merrell with the allegedly inconsistent statement Merrell made to law enforcement. He
asserted that Merrell’s story changed to show that the Petitioner was “trying to form some
type of plan [to kill the victim]” by “trying to get [his friends] to leave and keep the victim
there[.]” He argued that even though Merrell’s testimony was drastically different from
his statement to officers, trial counsel never cross-examined or impeached Merrell
regarding this discrepancy.

        In its order denying relief, the post-conviction court did not address the deficiency
prong of Strickland because it concluded that the Petitioner failed to establish the prejudice
prong. The court acknowledged that Merrell’s trial testimony “cast the events beginning
around 3:30 a.m. on the morning of the crime in a different light than his account in his
initial statement to police.” However, it held that “this did not necessarily mean . . . that
he perjured himself at trial or that there was not an innocent explanation for his omission
of these facts in his initial statement.” The court noted that Merrell’s initial statement was
“given hours after the offense following a long night of heavy drinking” and was “given at
a time where he was still processing the violent death of his best friend.” It then concluded
that there was “no indication, a[t] least by a clear and convincing standard, that a line of
                                            - 12 -
inconsistent-statement impeachment would have caused him to change his testimony or
[would have] cause[d] the jury to accredit his testimony in a different way.” Lastly, the
post-conviction court concluded that the Petitioner was unable to establish prejudice in
light of the overwhelming evidence that the Petitioner acted with premeditation:

       [T]here was a plethora of evidence in this case, independent of Mr. Merrell’s
       testimony, that fully supported the jury’s conclusion that the [P]etitioner
       acted intentionally and with premeditation. Ms. Savage, for instance, heard
       the [P]etitioner tell the victim an hour or so before the murder that “I’m gonna
       kill you.” The 911 recording shows that [at] 2:27 a.m., the [P]etitioner
       threatened the victim by saying, “I will kill your ass,” and that he was going
       to “kill you, bitch.” At 5:37 a.m., the [P]etitioner left his girlfriend a
       voicemail message wherein he admitted to killing someone. A few hours
       later, the emotionless [P]etitioner informed a 911 operator that he had killed
       a man. Mr. Wallace testified that the [P]etitioner and victim were not angry
       at one another when they arrived back a[t] Ms. Pike’s house and that, while
       they had been drinking, the [P]etitioner was not “extremely intoxicated.”
       Other witnesses, including Ms. Maner and Mr. Kuzne, testified that the
       situation was not tense between the [P]etitioner and the victim following their
       initial altercation. The jury could conclude from this testimony that, even if
       [the Petitioner] was in a state of passion or excitement immediately following
       his fight with the victim, the petitioner’s passion had subsided by the time
       that he actually killed [the victim,] Mr. Gradillas. See State v. Bullington,
       532 S.W.2d 556, 559-60 (Tenn. 1976). The brutal nature of the attack,
       including the repeated blows to the victim while he lay on a sofa, is proof of
       the [P]etitioner’s intent to cause the victim’s death.

               This proof clearly and overwhelming[ly] shows that the [P]etitioner,
       after becoming upset with the victim following their initial altercation,
       calmed down for a period of a couple of hours before perpetrating a brutal
       assault that resulted in the victim’s death. In light of this overwhelming proof
       of the [P]etitioner’s guilt, there is no probability that a more effective cross-
       examination of Mr. Merrell would have resulted in a different verdict.

        The record fully supports the post-conviction court’s findings of fact and conclusion
of law as to this issue. We note that the Petitioner never called trial counsel to testify.
Although the Petitioner suggests that the absence of trial counsel’s testimony on this issue
works to his advantage, the Petitioner has the burden of proof in a post-conviction case,
and he failed to show how he was prejudiced by trial counsel’s failure to impeach Merrell
with his statement to law enforcement, particularly in light of the overwhelming evidence
that the Petitioner acted with premeditation. Even more importantly, the Petitioner failed
                                            - 13 -
to present Joseph Merrell at the post-conviction hearing, which prevented the Petitioner
from showing how impeachment of Merrell with his statement would have affected the
outcome of trial. The proof at trial included the Petitioner’s admissions during the 2:27
a.m. 9-1-1 call that the victim had hit him and that he was going to kill the victim; the
victim’s body, which was dressed for sleeping, found wrapped in a comforter; multiple
objects found around the victim’s body, including a heater as well as twenty- and sixteen-
pound dumbbells covered in the victim’s blood; forty-four injuries to victim’s face; the
unarmed victim; and the Petitioner’s calm demeanor at the time of arrest, which was
supported by the Petitioner’s 8:17 a.m. 9-1-1 call admitting he had killed someone. See id.
at *1-3, *7-9, *13-14. Because the Petitioner has not shown that trial counsel’s failure to
impeach Merrell with his statement was prejudicial, he is not entitled to relief.

       II. Defense Expert. Second, the Petitioner contends that appellate counsel was
ineffective in failing to raise on appeal the trial court’s limitation of Dr. James Murray’s
testimony regarding alcohol-induced dementia as a defense to premeditation. The
Petitioner asserts that because his defense at trial was that he lacked the requisite mental
state for first degree premeditated murder, Dr. Murray’s testimony was relevant to this
defense, and appellate counsel’s failure to raise this issue on appeal was ineffective. See
State v. Scott, 275 S.W.3d 395, 410-11 (Tenn. 2009) (“Where expert testimony is merely
an iteration of what would be within the jurors’ common sense, the admission of such
evidence does not assist, much less substantially assist, the trier of fact to understand the
evidence or determine a fact at issue.”). He claims that Dr. Murray’s testimony, namely
that the Petitioner’s mental deficiencies were not a particular emotional state or mental
condition but were part of a disease or defect that was not transient, would have
substantially assisted the jury on whether he had the ability to form premeditation.
Consequently, he claims the trial court erred in preventing the jury from learning
“scientifically sound information that would assist—not supplant—them in their role.”
Accordingly, the Petitioner argues that appellate counsel’s failure to raise this issue on
appeal constituted ineffective assistance of counsel.

        Prior to trial, the Petitioner’s trial counsel filed a Notice of Intent to Rely Upon
Defense of Mental Disease or Defect, based apparently on the defense’s intent to present
testimony from Dr. James Murray, a licensed clinical psychologist. At trial, the State noted
that the defense had given it a copy of Dr. Murray’s report but had provided none of the
underlying data, including raw test scores, upon which Dr. Murray relied to make his
report. The State asserted that it was entitled to cross-examine Dr. Murray and would need
this underlying data in order to do so, and the trial court agreed that the State was entitled
to this information. Dr. Murray’s report was admitted for identification purposes so the
trial court could review it prior to the defense having Dr. Murray testify. In this report, Dr.
Murray opined that the Petitioner’s “pattern of gross alcohol and drug use [was] consistent

                                            - 14 -
with the types of use likely to trigger substantial neuropsychological dysfunction as
reflected in his reported pattern of blackouts.”

        In addition, Dr. Murray stated in his report that the Petitioner’s “memory and other
cognitive impairments for the events in and around the time of the charge[d] offense [were]
also consistent with neuropsychological deficits associated with alcohol[-]induced
cognitive impairments . . . .” During a later jury-out hearing, the trial court held that while
Dr. Murray would be “welcome to testify as to the [Petitioner’s] impairment of the
cognitive function of memory,” it would not permit Dr. Murray to offer testimony
regarding “other types of cognitive impairment, specifically to planning, organizing,
sequencing, and abstracting” because Dr. Murray never made a finding that these cognitive
impairments “actually [were] present with [the Petitioner].” The court also said that it
would “not permit counsel . . . to examine [Dr. Murray] with respect to the statement the
[Petitioner] made to police” because the weight the jury should give to the Petitioner’s
statement was “uniquely the province of the jury” and the court would not permit “either
side to try to use a doctor to bolster or attack the reliability of the statement or the weight
given to it.” Thereafter, the defense rested its case without calling Dr. Murray.

       The Petitioner claimed the trial court erred in limiting/excluding Dr. Murray’s
testimony in his motion for new trial and attached Dr. Murray’s report to the motion. At
the hearing on this motion, the trial court asserted that Dr. Murray was unable to opine that
the Petitioner was “incapable of premeditating[,]” which was why it held that Dr. Murray’s
testimony “was not sufficiently relevant to get to the jury.” The trial court then denied the
motion for new trial.

       Thereafter, the Petitioner argued in his amended petition for post-conviction relief
that appellate counsel was ineffective in failing to raise on appeal the trial court’s limitation
of Dr. James Murray’s testimony. At the post-conviction hearing, the Petitioner never
called Dr. Murray to show how his testimony would have affected the outcome of trial.
When asked about his failure to raise this issue on direct appeal, appellate counsel
explained that he did not raise the issue on appeal because he did not believe Dr. Murray’s
testimony was admissible on the issue of premeditation. The post-conviction court, in
denying relief, held that appellate counsel was not deficient in failing to raise this claim on
appeal because Dr. Murray’s proffered testimony that the Petitioner “likely” had
“neuropsychological impairments” was “exactly the type of testimony that is forbidden by
Hall and its progeny.” See State v. Hall, 958 S.W.2d 679, 689-90 (Tenn. 1997) (concluding
that “psychiatric evidence that the defendant lacks the capacity, because of mental disease
or defect, to form the requisite culpable mental state to commit the offense charged is
admissible under Tennessee law” and emphasizing that this “psychiatric testimony must
demonstrate that the defendant’s inability to form the requisite culpable mental state was
the product of a mental disease or defect, not just a particular emotional state or mental
                                             - 15 -
condition”). The record fully supports the post-conviction court’s conclusion on this issue
because Dr. Murray’s report never stated that the Petitioner lacked the capacity to form
premeditation, as required by Hall. Because the Petitioner has not shown that appellant
counsel’s failure to raise this issue was deficient, he is not entitled to relief.

       III. Due Process. Next, citing Murphy, the Petitioner asserts that appellate counsel
was ineffective in failing to raise on appeal that his involuntary confession resulted in a
due process violation, which is not subject to harmless error analysis. See Murphy v. City
of Tulsa, 950 F.3d 641, 652 (10th Cir. 2019) (“Miranda requires a warning before a
custodial interrogation, and the right to due process extends beyond Miranda to ensure that
the confession is voluntary.”).

        In Murphy, the plaintiff sued the City of Tulsa under 42 U.S.C. § 1983, alleging that
a police officer had violated the Constitution by coercing her confession and that the City
of Tulsa had incurred liability for this constitutional violation. Id. at 643. In part, the
plaintiff claimed the city was liable because the police department failed to teach the
constitutional limits of interrogations. Id. at 652. The plaintiff asserted that a 1987 legal
bulletin, which instructed officers how to apply Miranda and how to interrogate suspects,
only served to tell officers how to provide Miranda warnings, not how to ensure that a
confession is voluntary. Id. The Tenth Circuit stated, “These are two distinct constitutional
inquiries: Miranda requires a warning before a custodial interrogation, and the right to due
process extends beyond Miranda to ensure that the confession is voluntary.” Id. The court,
noting that the bulletin contrasted the admissibility of coerced confessions with confessions
obtained in violation of Miranda, concluded that the bulletin addressed both Miranda and
the right to due process. Id. at 653. After determining that the city had presented proof
that it had taught officers how to interrogate suspects and had updated officers on the
relevant legal decisions, the Tenth Circuit held that a fact-finder could not reasonably infer
that future constitutional violations would be highly predictable or plainly obvious for the
purpose of proving “deliberate indifference” by the city. Id. at 655.

        At the motion for new trial, the Petitioner argued that the trial court erred in denying
his motion to suppress the two statements he made to law enforcement on the grounds that
he had invoked his right to remain silent and was unable to make a knowing and voluntary
waiver of his rights under Miranda. At the motion hearing, the trial court held that the
Petitioner’s statements were voluntary because the Petitioner “initiated the contact [with
the police]” and “[t]here was no request to see a lawyer, no attempt by the [Petitioner] to
quit talking.” On direct appeal, the Petitioner, with the assistance of appellate counsel,
argued that the trial court had erred in denying his motion to suppress his statements
because he was questioned after invoking his right to remain silent. See Steven Jeffrey
Pike, 2017 WL 363283, at *17. This court held that the State failed to prove by a
preponderance of the evidence that the Petitioner voluntarily waived his right to remain
                                             - 16 -
silent. Id. at *22. The court then concluded that although the Petitioner’s statements to the
detectives should have been suppressed, the error was harmless beyond a reasonable doubt
in light of the overwhelming proof of the Petitioner’s guilt. Id. at *22-23.

       At the post-conviction hearing, the Petitioner testified that appellate counsel should
have argued that his due process rights, not just his right against self-incrimination, were
violated, which would have required automatic reversal. Appellate counsel asserted that
he did argue “in the brief [on direct appeal] that [the Petitioner] had a due process right to
remain silent, and that the police violated those rights in obtaining some of those statements
from him.”

        The post-conviction court, in denying relief, concluded that the Petitioner had failed
to show that appellate counsel was deficient in not raising the due process issue on appeal.
The court initially recognized that “a long line of cases” had held that “the erroneous
admission of evidence obtained in violation of a defendant’s Miranda rights is a non-
structural constitutional error, and as such, is subject to harmless error analysis.” It then
held that although the Petitioner asserted that “appellate counsel should have argued that
his due process rights were violated, not merely his right against self-incrimination,
[which] would have . . . elevated the infirmity to the level of a constitutional structural
error, thereby necessitating automatic reversal,” the Petitioner had failed to identify, and
the court had been unable to find “any authority to support this novel argument.”

        We conclude that well-established precedent shows that the admission of
involuntary confessions are subject to harmless-error analysis, regardless of whether they
are admitted in violation of Miranda or due process. See, e.g., Neder v. United States, 527
U.S. 1, 18 (1999) (“The erroneous admission of evidence in violation of the Fifth
Amendment’s guarantee against self-incrimination, and the erroneous exclusion of
evidence in violation of the right to confront witnesses guaranteed by the Sixth Amendment
are both subject to harmless-error analysis under our cases” (citations omitted)); Arizona
v. Fulminante, 499 U.S. 279, 295-96 (1991) (majority concluded that the harmless error
rule adopted in Chapman v. California, 386 U.S. 18, (1967), was applicable to the
admission of coerced confessions that violate due process); State v. Climer, 400 S.W.3d
537, 569-70 (Tenn. 2013) (holding “[t]he erroneous admission of evidence obtained in
violation of a defendant’s Miranda rights is a non-structural constitutional error, and as
such, is subject to . . . harmless error analysis”); State v. Bates, 804 S.W.2d 868, 876 (Tenn.
1991) (concluding that admission of the defendant’s statement that was obtained in
violation of the defendant’s Fifth Amendment right to counsel, was harmless beyond a
reasonable doubt); State v. Koffman, 207 S.W.3d 309, 320 (Tenn. Crim. App. 2006)
(holding that the erroneous admission of statements in violation of the defendant’s Fifth
Amendment right to counsel was harmless beyond a reasonable doubt given the substantial
evidence of the defendant’s guilt); Franklin v. Bradshaw, 545 F.3d 409, 415 (6th Cir. 2008)
                                            - 17 -
(concluding that any error in determining that the defendant did not invoke his right to
remain silent during the interview would be subject to harmless error review); see also
State v. Rodriguez, 254 S.W.3d 361, 371 (Tenn. 2008) (holding that while structural
constitutional errors require automatic reversal, non-structural constitutional errors are
subject to a harmless error analysis) (recognizing that structural constitutional errors
“compromise the integrity of the judicial process itself” and include “the complete denial
of the right to counsel, racial discrimination in the selection of a grand jury, denial of the
right of self-representation at trial, and denial of the right to a trial by jury”).

        Based on the authorities listed above, we conclude that admission of the Petitioner’s
involuntary confession was not a structural constitutional error requiring automatic
reversal. Because the Petitioner has not shown that appellant counsel was deficient in
failing to raise this argument on appeal, he is not entitled to relief.

       IV. Cumulative Error. Lastly, the Petitioner contends in his brief that “the
multiple errors of trial counsel and/or appellate counsel that were addressed in the post-
conviction hearing . . . constituted prejudicial error in the aggregate.” However, in his post-
conviction petition, the Petitioner phrased the cumulative error issue quite differently,
arguing that “trial counsel . . . failed to raise as an issue in the [m]otion for a new trial that
your Petitioner should have been granted relief due to cumulative error” and that “appellate
counsel . . . failed to raise as an issue on appeal that your Petitioner should have been
granted relief due to cumulative error.” The Petitioner’s appellate brief focuses on how
trial counsel’s and appellate counsel’s deficient performance, when viewed in the
aggregate, caused him prejudice. However, his post-conviction petition concentrates on
how trial counsel was ineffective in failing to raise cumulative error as an issue in the
motion for new trial and how appellate counsel was ineffective in failing to raise this same
issue on appeal.

       The cumulative error doctrine “is a judicial recognition that there may be multiple
errors committed in trial proceedings, each of which in isolation constitutes mere harmless
error, but when aggregated, have a cumulative effect on the proceedings so great as to
require reversal in order to preserve a defendant's right to a fair trial.” State v. Hester, 324
S.W.3d 1, 76 (Tenn. 2010). The cumulative error doctrine only applies when there has
been more than one error committed during the trial proceedings. Id. at 77.

        Initially, we must consider the Petitioner’s claim in his brief, which was raised for
the first time on appeal, namely that multiple deficiencies of trial counsel and/or appellate
counsel resulted in “prejudicial error in the aggregate.” Even if trial counsel were somehow
deficient in failing to impeach Joseph Merrell with Merrell’s statement, which we feel the
Petitioner failed to demonstrate at the post-conviction hearing, the Petitioner has certainly
failed to establish on post-conviction that trial counsel and appellate counsel committed
                                              - 18 -
more than one error resulting in “prejudicial error in the aggregate.” Accordingly, we
conclude that the Petitioner is not entitled to post-conviction relief based on this argument.

        Next, we must consider the Petitioner’s claim that he presented to the post-
conviction court but did not raise on appeal, namely that trial counsel failed to raise
cumulative error as an issue in the motion for new trial and that appellate counsel failed to
raise this same issue on appeal. In considering this claim, the post-conviction court
recognized that the issues raised in the Petitioner’s motion for new trial were the
sufficiency of the evidence, the admission of photographs of the victim’s body, the trial
court’s denial of the motion to suppress, and the trial court’s limitation of Dr. Murray’s
testimony. It noted that of the issues raised in the motion for new trial, the only error was
the trial court’s denial of the motion to suppress because the remaining issues were
“meritless.” It then held that because “[t]he existence of a single error in the record does
not call for a showing of cumulative error that would necessitate the reversal of the
[P]etitioner’s judgment,” trial counsel was not deficient for failing to raise cumulative error
in the motion for new trial. Regarding appellate counsel’s failure to raise cumulative error
as an issue on appeal, the post-conviction court likewise held that because “the [P]etitioner
has failed to show a multiplicity of errors in the record of this case,” appellate counsel “was
not deficient for failing to raise the issue of cumulative error on direct appeal.” The record
fully supports the post-conviction court’s conclusions. Therefore, we conclude that the
Petitioner is not entitled to relief.

                                      CONCLUSION

       The judgment of the post-conviction court is affirmed.


                                               ____________________________________
                                               CAMILLE R. MCMULLEN, JUDGE




                                            - 19 -